              Case 1:20-cv-10968-IT Document 73 Filed 03/22/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ABRAHAM BARKHORDAR, SARAH ZELASKY,
and ELLA WECHSLER-MATTHAEI, individually
and on behalf of all others similarly situated,                No. 1:20-cv-10968-IT

                            Plaintiffs,                        Hon. Indira Talwani

         v.

PRESIDENT AND FELLOWS OF HARVARD
UNIVERSITY,

                            Defendant.


           PLAINTIFFS’ FOURTH NOTICE OF SUPPLEMENTAL AUTHORITY

         Plaintiffs, by and through their attorneys, and as their Fourth Notice of Supplemental

Authority hereby state the following:

         In Plaintiffs’ Opposition to Defendant’s Motion to Dismiss, Plaintiffs noted “[n]umerous

courts analyzing similar claims against educational institutions for failure to provide live, in-

person instruction and access to campus facilities in the wake of COVID-19 have denied motions

to dismiss claims for breach of contract and unjust enrichment.” ECF No. 47 at 1–2 (collecting

several cases denying motions to dismiss). Since the submission of Plaintiffs’ opposition on October

21, 2020, Plaintiffs’ First Notice of Supplemental Authority filed on November 5, 2020 (ECF No.

51), Plaintiffs’ Second Notice of Supplemental Authority filed on December 16, 2020 (ECF No. 57),

and Plaintiffs’ Third Notice of Supplemental Authority filed on March 1, 2021 (ECF No. 67),

Plaintiffs have identified additional recent, persuasive decisions. Such additional decisions include

the following decision considering Massachusetts law, which Plaintiffs submit as additional support

for an order denying Defendant’s motion to dismiss: Holmes, et al. v. University of Massachusetts,




                                                  -1-
010920-33/1446867 V1
             Case 1:20-cv-10968-IT Document 73 Filed 03/22/21 Page 2 of 4




Case No. 2048CV01025-B, 2021, 2021 Mass. Super. LEXIS 11 (Sup. Ct. Mass. Mar. 8, 2021)

(Exhibit 1).

         Other college and universities’ motions to dismiss were also denied pertaining to student

plaintiffs’ claims in other recent, analogous cases, which Plaintiffs identify by citation without

separate attachment. See, e.g., In re: University of Miami COVID-19 Tuition and Refund Litig.,

Case No. 20-60851-CIV-SINGHAL, 2021 U.S. Dist. LEXIS 42945 (S.D. Fla. Mar. 5, 2021); and

Seslar v. Trustees of Purdue Univ., 2021 Ind. Super. LEXIS 77 (Sup. Ct. Ind. Mar. 8, 2021).


Dated: March 22, 2021                         Respectfully submitted,

                                              By: /s/ Daniel J. Kurowski

                                              Daniel J. Kurowski (Pro Hac Vice)
                                              Whitney K. Siehl (Pro Hac Vice)
                                              HAGENS BERMAN SOBOL SHAPIRO LLP
                                              455 N. Cityfront Plaza Dr., Suite 2410
                                              Chicago, IL 60611
                                              T: (708) 628-4949
                                              dank@hbsslaw.com
                                              whitneys@hbsslaw.com

                                              Steve W. Berman (Pro Hac Vice)
                                              HAGENS BERMAN SOBOL SHAPIRO LLP
                                              1301 Second Avenue, Suite 2000
                                              Seattle, WA 98101
                                              T: (206) 623-7292
                                              steve@hbsslaw.com

                                              Kristie LaSalle (BBO #692891)
                                              HAGENS BERMAN SOBOL SHAPIRO LLP
                                              55 Cambridge Parkway, Suite 301
                                              Cambridge, MA 02142
                                              T: (617) 482-3700
                                              kristiel@hbsslaw.com

                                              Warren T. Burns (Pro Hac Vice)
                                              LeElle Slifer (Pro Hac Vice)
                                              Russell G. Herman (Pro Hac Vice)
                                              BURNS CHAREST LLP
                                              900 Jackson Street, Suite 500


                                                -2-
010920-33/1446867 V1
             Case 1:20-cv-10968-IT Document 73 Filed 03/22/21 Page 3 of 4




                                        Dallas, Texas 75202
                                        T: (469) 904-4550
                                        F: (469) 444-5002
                                        wburns@burnscharest.com
                                        lslifer@burnscharest.com
                                        rherman@burnscharest.com

                                        David Pastor (BBO # 391000)
                                        PASTOR LAW OFFICE, LLP
                                        63 Atlantic Avenue 3rd Floor
                                        Boston, MA 02110
                                        T: 617-742-9700
                                        F: 617-742-9701
                                        Dpastor@pastorlawoffice.Com

                                        Alec M. Leslie (Pro Hac Vice)
                                        BURSOR & FISHER, P.A.
                                        888 Seventh Avenue
                                        New York, NY 10019
                                        T: 646-837-7126
                                        F: 212-989-9163
                                        Aleslie@bursor.com

                                        Frederick J. Klorczyk , III (Pro Hac Vice)
                                        BURSOR & FISHER, P.A.
                                        1990 North California Blvd., Suite 940
                                        Walnut Creek, CA 94596
                                        T: (925) 300-4455
                                        F: (925) 407-2700
                                        Fklorczyk@bursor.com

                                        Attorneys for Plaintiffs, individually and on behalf
                                        of all others similarly situated




                                         -3-
010920-33/1446867 V1
             Case 1:20-cv-10968-IT Document 73 Filed 03/22/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I, Daniel J. Kurowski, hereby certify that on March 22, 2021, the foregoing document

filed through the Court’s CM/ECF system will be sent electronically to the registered

participants as identified in the Notice of Electronic Filing (NEF) and paper copies will be sent to

those indicated as non-registered participants.

                                                        /s/ Daniel J. Kurowski
                                                        Daniel J. Kurowski




                                                  -4-
010920-33/1446867 V1
